DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 4 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2022 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, line 11, “each of the pairs”, should be --each of the two pairs of the multiple electro-dynamic conversion devices--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 16-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding Claim 1, the recited limitation “a DC-to-AC converter” on line 9 is unclear. This limitation is unclear because line 7 also recites a DC-to AC converter, so it is not clear if this is the same or different DC-to-AC converter.
The limitation "the power source" is recited on lines 4, 6, and 16.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “wherein the multiple electro-dynamic conversion devices are configured to provide simultaneously both constant-current AC output and constant-voltage AC output, drawing on energy from the power source and from the inertial energy storage and the electro-chemical energy storage.”, recited on lines 14-17 is unclear.  This limitation is unclear because it is not clear what is being provided constant-current AC output and constant-voltage AC output. Additionally, it is unknown what is converting, or when the inertial energy storage and the electro-chemical energy storage is converted to constant-current AC output and constant-voltage AC output.
Regarding Claim 16, the limitation “simultaneously providing constant-current and constant-voltage output from the multiple electro-dynamic conversion devices, wherein the providing the output includes drawing energy from the power source and from the electrical-machine-inertial energy storage and the electro-chemical energy storage.” Is unclear. This limitation is unclear because it is not clear where the multiple electro-dynamic conversion devices are simultaneously providing constant-current and constant-voltage output to. Additionally, it is not clear if the constant-current and constant-voltage output is AC or DC. Lines 6-8 recites the output from one of the multiple electro-dynamic conversion passes through a rectifier and a DC-to-AC converter, however the electrical-machine-inertial energy storage and the electro-chemical energy storage are DC, so it is unknow when a conversion  from DC to AC is occurring.
Regarding Claims 2-12, they depend from Claim 1 and are also rejected for the reasons stated above.
Regarding Claim 17, it depends from Claim 16 and is also rejected for the reasons stated above.

Allowable Subject Matter
Claims 1-12 and 16-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Regarding Claims 1 and 16, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power transfer system comprising: a DC power source; and multiple electro-dynamic conversion devices operatively coupled in series to the power source; wherein the multiple electro-dynamic conversion devices are configured to receive constant-current AC input from the power source through a DC-to-AC converter, such that output electric power from one of the multiple electro-dynamic conversion devices passes through a rectifier and a DC-to-AC converter to provide variable-frequency polyphase AC input to another of the multiple electro-dynamic conversion devices; wherein the multiple electro-dynamic conversion devices have a hybrid arrangement of energy storage of inertial energy storage and electro-chemical energy storage; and wherein the multiple electro-dynamic conversion devices are configured to provide simultaneously both constant-current AC output and constant-voltage AC output, drawing on energy from the power source and from the inertial energy storage and the electro-chemical energy storage.
Claims 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 18, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power transfer system comprising: a power source; and multiple electro-dynamic conversion devices operatively coupled in series to the power source, such that output electric power from one of the multiple electro-dynamic conversion devices passes through a rectifier and a DC-to-AC converter to provide variable-frequency polyphase AC input to another of the multiple electro-dynamic conversion devices; wherein the multiple electro-dynamic conversion devices include two pairs of the multiple electro-dynamic conversion devices coupled in series, with each of the pairs including a master doubly-fed induction machine (DFIM), and a pilot DFIM operatively coupled together, and respective inertial energy storage devices operatively coupled to the master DFIM and the pilot DFIM.
Regarding Claim 19-22, they depend from Claim 18 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        17 June 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836